Citation Nr: 0524843	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-24 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a right knee disability.

2.  Entitlement to higher initial ratings for a left knee 
disability, evaluated as 10 percent disabling from July 3, 
2001, to May 2, 2004, and as 20 percent disabling from May 3, 
2004.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active military service from January 1989 to 
May 1989, and from November 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's claims have been 
obtained.

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain, tenderness, fatigue and giving 
way;  flexion is currently limited to 40 degrees.

3.  For the period from July 3, 2001 to May 2, 2004, the 
veteran's left knee disability was manifested by subjective 
complaints of pain, tenderness and fatigue; flexion was 
limited to 100 degrees.

4.  For the period from May 3, 2004, the veteran's left knee 
disability is manifested by subjective complaints of pain, 
tenderness, and fatigue; flexion is currently limited to 30 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 
(2004).

2.  For the period from July 3, 2001 to May 2, 2004, the 
criteria for an evaluation in excess of 10 percent for the 
service-connected left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 (2004).

3.  For the period from May 3, 2004, the criteria for an 
evaluation in excess of 20 percent for the service-connected 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran's claim was received in July 2001, after the 
enactment of the VCAA.  I a letter dated in August 2001, she 
was informed of the evidence necessary to substantiate her 
claim.  A Statement of the Case, issued in May 2004, provided 
notice of the evidence necessary to support the claim of 
entitlement to a higher initial evaluations for the veteran's 
knee disabilities.   A supplemental statement of the case 
dated in October 2004 also provided notice to the veteran of 
the evidence of record regarding her claim and why this 
evidence was insufficient to award the benefit sought.

Moreover, letters dated in August 2001, February 2003, and 
September 2004 also instructed veteran regarding the evidence 
necessary to substantiate her claim and requested that she 
identify evidence supportive of the claim.  

In sum, there has been compliance with the notice requirements 
of the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  The veteran has been afforded VA 
examinations.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In fact, she indicated in an October 
statement that she had no additional medical or other 
evidence to submit in support of her claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

Private medical records show that the veteran underwent a 
diagnostic arthroscopy of her right knee in January 2000.  
The post operative diagnosis was synovitis of the right knee.  
No underlying structural damage was identified.  On follow up 
examination in March 2000, the examiner noted that stress to 
the veteran's knee did not cause significant increased 
discomfort.

A June 2000 private medical record indicates that the 
veteran's knee had begun to give way again.  Examination of 
the right knee revealed diffuse mild swelling and a small 
effusion.  Active range of motion was from 5 to 130 degrees.  
Ligamentous stability was excellent and circumduction 
maneuvers did not significantly increase the veteran's 
discomfort.  

In January 2001 the veteran complained that both of her knees 
continued to be problematic, with ongoing popping, snapping 
and giving way episodes.  She reported pain on a daily basis.  
The provider concluded that the veteran's symptoms were 
related to lateral tracking of her patella bilaterally, and 
he recommended open patella knee sleeves.

On private examination in May 2001, range of motion testing 
revealed flexion to 120 degrees, with pain on extreme 
flexion.  The impression was bilateral hyperpronation and 
bilateral patellofemoral pain syndrome.  Bilateral foot 
orthotics were issued to the veteran.  

A July 2001 private treatment record indicates that the 
veteran had started supervised physical therapy.  She stated 
that a right knee injection had helped for two to three weeks 
before her symptoms returned to baseline.  Examination 
revealed -5 to 90 degrees of motion on the right knee and 
zero to 100 degrees on the left.  There was diffuse medial 
and lateral joint line tenderness, as well as significant 
medial and lateral patellar facet tenderness.  Effusion was 
1+ on the right.  There was no effusion on the left.  The 
veteran's knees were stable.  The impression was bilateral 
knee patellofemoral pain syndrome with acute synovitis.  

On VA examination in  January 2002, the veteran's history was 
reviewed.  She complained of pain, weakness, stiffness, 
swelling, instability, giving way, locking, fatigability and 
lack of endurance in both knees.  The examiner noted that 
current treatment consisted of physical therapy, and that the 
veteran wore a brace on her right knee.  She denied periods 
of flare-ups, but did endorse increased pain and swelling at 
the end of the work day.  She reported that she worked with 
troubled youth, but that she was unable to put patients in 
restraints and could not run after them.  She stated that she 
was limited in her physical activities.  She denied episodes 
of dislocation or recurrent subluxation.  There were no 
constitutional symptoms of inflammatory arthritis.  On 
physical examination, the left knee measured 18.5 inches and 
the right knee measured 18 inches.  There was some puffiness 
below the right patella with some localized tenderness.  The 
left knee was less tender.  Both knees extended to zero 
degrees.  Flexion of the left knee was normal, to 135 
degrees.  The right knee had 110 degrees of flexion.  The 
diagnosis was bilateral synovitis.  

An additional VA examination was carried out in April 2003.  
Physical examination revealed definite swelling around the 
patella on the right knee as compared to the left.  Palpation 
of the right knee and patella elicited exquisite pain.  
Drawer sign on the left was negative, and equivocal on the 
right.  McMurray sign was positive on the right and negative 
on the left.  Flexion of the right knee was 90 degrees, and 
flexion of the left knee was 100 degrees.  The examiner noted 
that the limitation of flexion was due to the veteran's 
obesity.  X-rays revealed an unremarkable left knee, and 
slight joint space narrowing at the medial compartment on the 
right.  The diagnosis was bilateral synovitis, right worse 
than left.  The examiner pointed out that the veteran's 
obesity was a factor in the severity of her knee pain.  

A June 2003 VA physical therapy record indicates that the 
veteran 4/5 strength in knee extension and flexion.  Active 
flexion was measured as 94 degrees in the right knee and 115 
degrees in the left.  Both knees extended fully to zero 
degrees.  A valgus deformity was noted bilaterally.  The 
veteran was apprehensive with patella maneuvers and 
complained of pain with medial lateral translation and 
superior inferior translation.  She was not able to perform 
patellar tilt.  Valgus stress test was positive on the right.  
On ambulation the veteran presented with hyperextension of 
the left knee and a slight limp.  No swelling or increase in 
temperature was noted with palpation.  There was tenderness 
with palpation of the patellar tendon on the right, greater 
than the left.  
November 2003 VA X-ray films of both knees revealed a small 
right patellar spur; otherwise the examination was 
unremarkable.  A magnetic resonance imaging (MRI) of the 
right knee striped areas of abnormal increased signal 
identified in the patellotibial tendon suggesting edema 
and/or injury.

The veteran was seen by a VA provider in November 2003 for an 
evaluation of her chronic bilateral knee pain.  She 
complained of right knee pain that radiated into her thigh 
and lower leg.  She reported that in April 2003 she had 
incurred a back injury while trying to restrain a mentally 
retarded patient, and that she had been out of work since 
that time.  The provider noted that the veteran received 
treatment from a private physician for that injury.  On 
physical examination the veteran's gait was slow and guarded.  
No obvious swelling of the lower extremities was noted.  
There was allodynia over the right knee in the lateral and 
medial components surrounding the patella.  There was 
crepitus on extension, which was limited to approximately 85 
percent.  The diagnosis was chronic regional syndrome of the 
right greater than the left lower extremity.  The provider 
recommended a career change to sedentary work.  

A further VA examination was conducted in May 2004.  The 
veteran reported that her right knee cause worse pain than 
her left, but that her left knee had begun to be problematic 
over the previous 16 months.  She complained of constant 
swelling of the right knee, with locking in a flexed position 
after 30 minutes of sitting.  She endorsed constant pain, 
intermittent stiffness, weakness which caused falls, and 
instability.  She stated that her knee gave out on going up 
and down stairs.  She indicated that she had flare-ups of the 
right knee 20 times per month, and that such episodes 
incapacitated her.  She reported that she used a shower chair 
and toilet seat lift.  She stated that she had not worked in 
about one year.  She also indicated that a friend had moved 
in with her to help with cooking and cleaning because she was 
unable to do those chores due to increased pain when standing 
for long periods of time.  Examination of the right knee 
revealed no effusion.  There was tenderness on light 
palpation over the patella, joint lines, and collateral 
ligaments.  The examiner noted that the veteran expressed 
pain which was out of proportion with the examination.  The 
veteran was tearful during the physical examination, and was 
reluctant to move her knee and allow the joints to be 
stressed appropriately.  She could perform three repetitive 
movements slowly before she reported fatigue.  Flexion of the 
right knee was to 40 degrees, and extension was to zero 
degrees.  Examination of the left knee revealed no effusion.  
The examiner again noted pain out of proportion with the 
examination.  The examination was limited due to the 
veteran's tearfulness and guarding of the joint.  Joint lines 
appeared to be intact when stressed.  There was tenderness on 
light palpation over the patella, collateral ligaments, and 
joint lines.  Flexion of the left knee was to 30 degrees and 
extension was to zero degrees.  The veteran was able to flex 
and extend the knee slowly three times before she reported 
fatigue.  There was no heat or redness over either knee.  The 
examiner noted that X-rays taken in November 2003 revealed a 
tiny right patellar spur, but were otherwise unremarkable.  
Diagnoses were right patellofemoral knee syndrome and left 
knee strain.  The examiner reiterated that the veteran's 
expression of pain was out of proportion to the clinical 
findings on examination.  Regarding a DeLuca evaluation, the 
examiner noted that the veteran became fatigued after 3 
movements, but was unable to determine the etiology for the 
fatigue.  She indicated that one consideration for the 
veteran's pain might be reflex sympathetic dystrophy.

September 2004 VA treatment notes indicate that the veteran 
participated in a pain management group.  She reported that 
she had fallen because her knees gave out.  She was noted to 
use a cane and walker.

Analysis
 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  The 
Board has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004)



5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 
45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2004)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004)

With respect to the veteran's right knee disability, the 
Board notes that she is in receipt of a 20 percent evaluation 
from the date of receipt of her original claim.  Having 
reviewed the evidence pertaining to the right knee 
disability, the Board concludes that an evaluation in excess 
of 20 percent is not warranted.  In this regard, the Board 
observes that although the veteran had pain in July 2001, she 
had flexion to 90 degrees and full extension.  The January 
2002 VA examiner indicated that there were no constitutional 
symptoms of inflammatory arthritis, and range of motion was 
from zero to 110 degrees.  While the VA examination in April 
2003 revealed 90 degrees of flexion of the veteran's right 
knee, the examiner concluded that the limitation was due to 
the veteran's obesity.  Only slight joint space narrowing was 
noted on X-ray examination.  The May 2004 examination 
revealed flexion of 40 degrees, and the examiner concluded 
that the veteran expressed pain that was out of proportion 
with the clinical findings.  There is no evidence of limited 
extension.  There is likewise no evidence of ankylosis of the 
right knee.  Moreover, although the veteran has complained of 
giving way and instability, the medical evidence does not 
indicate any such instability.  "A finding of functional 
loss due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior' of the claimant.  38 
C.F.R. § 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  While the veteran subjectively complained of 
discomfort in the extremes of movement, the pathology and 
objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating. Accordingly, an 
evaluation exceeding 20 percent for the veteran's right knee 
disability is not available.

The Board has also concluded that higher evaluations are not 
warranted for the veteran's left knee disability.  With 
respect to the period from July 3, 2001, to May 2, 2004, the 
Board notes that flexion of the veteran's left knee was 
recorded as no less than 100 degrees, and extension was full.  
X-rays of the left knee were unremarkable.  There is no 
evidence of ankylosis of the left knee during the period in 
question, and instability was not found on clinical 
examination.  Therefore, there is no indication that an 
evaluation in excess of 10 percent is appropriate for this 
period.  Once again, her complaints were inconsistent with 
the findings.

Regarding the evaluation of the veteran's left knee 
disability for the period from May 3, 2004, the Board finds 
that an evaluation of 20 percent is not available.  In this 
regard, the Board notes that it was not until the VA 
examination of May 2004 that the veteran's left knee flexion 
was measured as 30 degrees, which warrants a 20 percent 
evaluation under Diagnostic Code 5260.  At that time, there 
was tenderness to light palpation, but no effusion.  The 
examiner noted that the veteran expressed pain that was out 
of proportion with the examination.  X-rays of the left knee 
have been unremarkable for the period of the veteran's 
appeal.  The Board accordingly concludes that the veteran's 
request for a higher rating must be denied.

Consideration has been given to assigning staged ratings for 
the period of the instant appeal; however, the Board finds 
that at no time during the pendency of this appeal has the 
service-connected right and left knee disabilities warranted 
evaluations in excess of those currently assigned.  Fenderson 
v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability for the period from July 3, 2001 to 
May 2, 2004 is denied.

Entitlement to an initial rating in excess of 20 percent for 
a left knee disability for the period from May 3, 2004 is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


